 Case 5:17-cr-50033-JLV Document 123 Filed 09/27/19 Page 1 of 3 PageID #: 750




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION

                    Jeffrey L. Viken United States Chief Judge Presiding

Courtroom Deputy - SLT                                Court Reporter – Sheri Not Help Him
Courtroom - RC #1                                     Date – 9/23/2019 – 10/1/2019

                                          5:17-cr-50033-01

United States of America                               Sarah Collins and Eric Kelderman

                  Plaintiff,

                     vs.

Stanley Patrick Weber                                Shane Pullman, Harvey Steinberg, and
                                                                 Ryan Cox

                Defendant.


TIME HEARING SCHEDULED TO BEGIN: 9:00 a.m.

TIME:
                               Monday, September 23, 2019

9:02 AM      Enter Jury Trial proceedings

             Voir dire

11:55 AM     Trial resumes at 1:30 p.m.

1:31 PM      Trial resumes

             Voir dire continues

             Jury Instructions read

5:12 PM.     Trial resumes at 9:00 a.m.

                               Tuesday, September 24, 2019

8:53 AM      Trial resumes
 Case 5:17-cr-50033-JLV Document 123 Filed 09/27/19 Page 2 of 3 PageID #: 751
5:17-cr-50033-01                                               Date – 9/23/2019 – 10/1/2019
                                                                                    Page - 2


             Opening statements

             Witnesses:
             Fred Bennett
             D.J.M

12:01 PM     Court in recess

1:33 PM      Trial Resumes

             Witnesses:
             D.J.M.
             P.T.B
             F.G.

5:19 PM      Trial resumes at 9:00 AM

                               Wednesday, September 25, 2019

8:58 AM      Trial resumes

             Witnesses:
             F.G.
             E.H.H.

12:01 PM     Court in recess

1:30 PM      Trial resumes

             Witnesses:
             E.H.H.
             F.S.E.
             R.F.H.
             G.R.C.
             Evelyn Weston

4:56 PM      Trial resumes at 9:00 AM.

                               Thursday, September 26, 2019

9:02 AM      Trial resumes

             Witnesses:
             Fonda Twiss
             Jacklyn Miller
 Case 5:17-cr-50033-JLV Document 123 Filed 09/27/19 Page 3 of 3 PageID #: 752
5:17-cr-50033-01                                              Date – 9/23/2019 – 10/1/2019
                                                                                   Page - 3


             David Janis
             Joe Guttierez
             Floydine Two Bulls
             Lionel Weston
             Curt Muller

11:50 AM     Court in recess

1:30 PM      Trial Resumes

             Witness:
             Curt Muller

             Government rests

             Defense rests

5:15 PM      Trial resumes at 9:00 AM

                                 Friday, September 27, 2019

9:00 AM      Trial resumes

             Closing arguments

10:53 AM     Jury begins deliberations

2:14 PM      Jury Question

2:17 PM      Court’s response delivered

3:18 PM      Jury returns verdict

3:29 PM      Court adjourned
